Name: Commission Regulation ( EEC ) No 110/92 of 17 January 1992 amending Regulation ( EEC ) No 2729/81 as regards the refund on exports to countries in the territory of the former Soviet Union
 Type: Regulation
 Subject Matter: political geography;  trade policy;  processed agricultural produce
 Date Published: nan

 No L 12/14 Official Journal of the European Communities 18 . 1 . 92 COMMISSION REGULATION (EEC) No 110/92 of 17 January 1992 amending Regulation (EEC) No 2729/81 as regards the refund on exports to countries in the territory of the former Soviet Union Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 (2), and in particular Articles 13 (3) and 17 (4) thereof, Whereas Commission Regulation (EEC) No 2729/81 of 14 September 1981 laying down special rules implemen ­ ting the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (3), as last amended by Regulation (EEC) No 3108/91 (4), lays down an obligation to fix in advance the refund on butter of a fat content by weight of 82 % or more but not more than 85 % and intended for countries on the territory of the former USSR, and a time limit on exports in order to ensure compliance with international obligations entered into ; whereas from 1 January 1992 the special refund for countries on the territory of the former Soviet Union will no longer apply ; whereas, there ­ fore, the conditions governing the grant of that refund are no longer necessary ; Article 1 Article 10 (2) of Regulation (EEC) No 2729/81 is hereby repealed. However, it shall continue to apply to export licences applied for before 1 January 1992. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28. 6 . 1968, p . 13. 0 OJ No L 150, 15. 6 . 1991 , p . 19 . (3) OJ No L 272, 26. 9 . 1981 , p. 19. (4) OJ No L 294, 25. 10. 1991 , p . 17 .